COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 ROYAL OILFIELD, LLC,                         §              No. 08-14-00305-CV

                     Appellant.               §                Appeal from the

 v.                                           §              County Court at Law

                                              §            of Reeves County, Texas
 LEWIS D. MARCELLUS
                                              §                  (TC# 4211C)
                      Appellee.
                                              §


                                         ORDER

       The Court GRANTS the County Clerk’s request for an extension of time within which to

file the Clerk’s Record until March 18, 2015. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Dianne O. Florez, County Clerk, for Reeves County, Texas

prepare the Clerk’s Record, and forward the same to this Court on or before March 18, 2015.

       IT IS SO ORDERED this 5th day of March, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.